     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10
         PATRICK LEE ONG,
11                                                       No. 2:20-cv-00253-TLN-KJN

12                       Plaintiff,

13            v.                                         ORDER

14       COUNTY OF AMADOR, MICHAEL
         PARKS, JUSTIN CARDINALE, CRAIG
15       ZARAGOZA, BOB BIANCHI, and DOES 1
         through 100, inclusive;
16
                         Defendants.
17

18

19

20           This matter is before the Court on Motions to Dismiss brought by the following
21   Defendants: Sheriffs Michael Parks (“Parks”) and Justin Cardinale1 (“Cardinale”) and the County
22   of Amador (“County”) (collectively, “County Defendants”) (ECF No. 5); and California Highway
23   Patrol (“CHP”) Officers Craig Zaragoza (“Zaragoza”) and Bob Bianchi (“Bianchi”) (collectively,
24   “CHP Defendants”) (ECF No. 9) (collectively, “Defendants”). Plaintiff Patrick Lee Ong
25   (“Plaintiff”) opposed both motions. (ECF No. 11.) County Defendants and CHP Defendants
26   each filed replies. (ECF Nos. 12, 13.) After carefully considering the parties’ briefings and for
27
     1
             Plaintiff appears to interchangeably refer to Cardinale as “Cardinale” and “Cardinle” in
28   his briefings. The Court will refer to this Defendant as “Cardinale” herein.
                                                         1
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 2 of 16


 1   the reasons set forth below, CHP Defendants’ Motion to Dismiss (ECF No. 9) is GRANTED and

 2   County Defendants’ Motion to Dismiss (ECF No. 5) is GRANTED in part and DENIED in part.

 3          I.      FACTUAL AND PROCEDURAL BACKGROUND

 4          On January 7, 2019, Plaintiff and several of his friends — including John Doe (“John”)

 5   and Jane Doe (“Jane”) — were at Plaintiff’s residence for a “family get together.” (ECF No. 4 ¶¶

 6   14–15.) During the evening, Jane became intoxicated and engaged in a physical altercation with

 7   John, which resulted in scratches on John’s face. (Id. at ¶ 16.) Jane “insisted on driving while

 8   intoxicated.” (Id. at ¶ 17.) In response, John — who was in possession of the keys to their

 9   vehicle at that time — threw the keys into a forest area (presumably abutting Plaintiff’s home).

10   (Id.) John then went to sleep in Plaintiff’s residence. (Id. at ¶ 18.)

11          Sometime thereafter, Jane called law enforcement, reporting her vehicle keys were lost

12   and “she desired to leave and go home.” (Id. at ¶ 19.) Jane located the keys and left

13   approximately 20 minutes before law enforcement’s arrival at Plaintiff’s property. (Id.)

14          At 11:33 p.m., approximately three hours after the altercation between Jane and John

15   occurred, Defendants arrived at Plaintiff’s property. (Id. at ¶¶ 18–20.) Plaintiff met Sheriff

16   Cardinale in his driveway. (Id. at ¶ 22.) Cardinale told Plaintiff he was responding to “a False

17   Imprisonment and Domestic Violence call.” (Id. at ¶ 23.) In response, Plaintiff stated he “had

18   located [Jane’s] keys.”2 (Id. at ¶ 24.) Plaintiff observed additional unnamed deputies as well as

19   CHP Officers Zaragoza and Bianchi arrive at his property and advance towards his front door.

20   (Id. at ¶¶ 25–26.) Plaintiff told Cardinale that John was asleep inside Plaintiff’s residence and
21   Jane had already left. (Id. at ¶ 25.) Cardinale asked to speak to John. (Id. at ¶ 27.) However,

22   Plaintiff “refused to produce John,” and informed Cardinale and the other law enforcement

23   officers they did not have permission to enter his home. (Id. at ¶¶ 28–29.)

24          Plaintiff subsequently moved towards the entrance of his residence, at which time

25   Cardinale stopped Plaintiff, placed him in handcuffs, and “informed [him] that [he] was being

26
27   2
            Though the First Amended Complaint does not explicitly explain this, based on Plaintiff’s
     response, it appears Plaintiff was aware that Jane called the police before she left Plaintiff’s house
28   and that Defendants were responding to her call.
                                                        2
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 3 of 16


 1   detained for officer safety only.” (Id. at ¶¶ 29–30.) Cardinale requested Plaintiff to stand in front

 2   of his truck, which was parked in his driveway. (Id. at ¶ 31.) An unspecified officer then

 3   instructed Plaintiff to “lean back against [his] truck,” and Plaintiff complied. (Id.) However,

 4   Plaintiff “found the position uncomfortable” and began experiencing unspecified pain due to a

 5   “previous lower back injury.” (Id.) Plaintiff began to readjust his footing but an officer — again

 6   unspecified — “yelled at” Plaintiff and “commanded [him] not to move.” (Id.)

 7           While Plaintiff remained next to his truck, Cardinale pounded on Plaintiff’s front door.

 8   (Id. at ¶¶ 31–32.) Plaintiff again told Cardinale that “he did not have permission to enter

 9   [Plaintiff’s] house.” (Id. at ¶ 32.) An individual identified as “Jane Doe 2”3 (“Jane 2”) answered

10   the door and Cardinale inquired from Jane 2 about John’s whereabouts. (Id.) Plaintiff told Jane 2

11   “the Deputies did not have permission to enter the house and to not let them in.” (Id.) Jane 2 told

12   Cardinale she would wake John because he was sleeping. (Id. at ¶¶ 33, 35.) Plaintiff alleges

13   Cardinale appeared as though he were about to enter the house at that time. (Id. at ¶ 34.)

14   However, Jane 2 proceeded to go back into the house and shut the door behind her. (Id. at ¶ 35.)

15           Next, Plaintiff alleges additional unidentified deputies — as well as nonparty Amador

16   County Sherriff Deputy Sergeant Parker — “began merging” around Plaintiff’s garage and porch.

17   (Id. at ¶ 36.) Zaragoza and Bianchi were, at this time, purportedly standing “slightly behind

18   [Plaintiff].”4 (Id.) John emerged from inside Plaintiff’s residence. (Id.) Unspecified deputies

19   directed John to the front of Plaintiff’s garage where they began questioning and searching him.

20   (Id.)
21           Plaintiff “reminded John [] of his [Fifth] Amendment Rights to remain silent and that he

22   did not have to answer any of the deputy’s questions if he did not want to.” (Id.) Sheriff Parks

23   “yelled at [Plaintiff] to shut up.” (Id. at ¶ 37.) Plaintiff replied that he “had the right to talk under

24   the [First] Amendment.” (Id. at ¶ 37.) In response, Parks told Plaintiff he would be arrested for

25
     3
26          It is unclear from the pleadings whether Jane 2 was a resident or visitor of the house.
     However, given Plaintiff’s directions to Jane 2 shortly thereafter, it is reasonably inferred that
27   Jane 2 did not reside at the house.

28   4
             Plaintiff asserts no further factual allegations regarding the CHP Defendants. (See id.)
                                                          3
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 4 of 16


 1   violating California Penal Code § 148 (“§ 148”) if he talked again.5 (Id. at ¶ 38.) Plaintiff alleges

 2   that during this time, “he was not doing anything” other than “observing the incident,” and that

 3   “[Cardinale] and John [] were still fifteen to twenty feet away from [Plaintiff] . . . engaged in

 4   conversation.” (Id. at ¶ 39.)

 5           Plaintiff then asked Parks, “[W]ould you arrest me [] for a single statement and violate my

 6   [First] Amendment rights[?]” (Id. at ¶ 40.) In response, Parks “exploded verbally” and ordered

 7   one of his Deputies to arrest Plaintiff for violating § 148. (Id.) Parks then “directed the other

 8   deputies and law enforcement to place [Plaintiff] in a patrol car.” (Id. at ¶ 41.) An unidentified

 9   deputy or deputies searched Plaintiff, “removed [his] back brace, which was under [his] shirt, and

10   . . . then placed [Plaintiff] into the rear of a patrol vehicle.” (Id.) Plaintiff alleges that, during this

11   time, he was not given any “repetitive commands” that he disobeyed. (Id. at ¶ 42.) Cardinale

12   was still speaking with John and was not a part of the arrest. (Id. at ¶ 41.)

13           After questioning John, Cardinale “entered the driver seat of the patrol vehicle [Plaintiff]

14   was in.” (Id. at ¶¶ 43–44.) On entering the vehicle, Cardinale allegedly informed Plaintiff that

15   “nobody ordered [him] to arrest [Plaintiff]; that [Cardinale] had already decided to do that.” (Id.

16   at ¶ 44.) An unidentified deputy or deputies drove Plaintiff to the Amador County Jail, where

17   Plaintiff was booked and given a breathalyzer test. (Id. at ¶ 45.) The breathalyzer test reflected

18   Plaintiff had a blood alcohol level of 0.00. (Id.) Plaintiff remained in custody for an unspecified

19   amount of time until he was “bail[ed] out.” (Id.) The Amador County District Attorney’s Office

20   never charged Plaintiff with any offense. (Id.)
21           Plaintiff initiated this action on February 3, 2020. (ECF No. 1.) The operative First

22   Amended Complaint (“FAC”) asserts the following federal and state claims: (1) excessive force;

23   (2) false arrest; (3) substantive due process violation; (4) freedom of speech violation; (5)

24   municipal liability; (6) assault; and (7) interference with civil rights in violation of California

25   ///

26
27   5
             California Penal Code § 148 criminalizes “willful[] resist[ance], delay[], or obstruct[ion]
     [of] any public officer, [or] peace officer . . . discharge[ing] or attempt[ing] to discharge any duty
28   of his or her office or employment . . . .” Cal. Penal Code § 148(a)(1).
                                                           4
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 5 of 16


 1   Civil Code § 52.1 (the Bane Act).6 (ECF No. 4 at 10–15.) Claim Five is asserted against County

 2   only. (Id. at 13–14.) The remaining claims are asserted against Parks and Cardinale in their

 3   personal and official capacities, and Zaragoza and Bianchi in their individual capacities. (Id. at

 4   10–15.)

 5          On April 23, 2020, County Defendants filed a motion to dismiss. (ECF No. 5.) On May

 6   11, 2020, CHP Defendants also filed a motion to dismiss. (ECF No. 9.) Plaintiff opposed both

 7   motions to dismiss on May 28, 2020. (ECF No. 11.) County Defendants replied on June 3, 2020

 8   (ECF No. 12), and CHP Defendants replied on June 4, 2020 (ECF No. 13).

 9          II.     STANDARD OF LAW

10          A motion to dismiss for failure to state a claim upon which relief can be granted under

11   Federal Rule of Civil Procedure (“Rule”) 12(b)(6) tests the legal sufficiency of a complaint.

12   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Rule 8(a) requires that a pleading contain

13   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

14   Civ. P. 8(a); see also Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). Under notice pleading in

15   federal court, the complaint must “give the defendant fair notice of what the claim . . . is and the

16   grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007) (internal

17   citations and quotations omitted). “This simplified notice pleading standard relies on liberal

18   discovery rules and summary judgment motions to define disputed facts and issues and to dispose

19   of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

20          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.
21   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give the plaintiff the benefit of every

22   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

23   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

24   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

25   relief.” Twombly, 550 U.S. at 570 (internal citation omitted).

26
27   6
             Plaintiff mislabels Claim Four as “Claim Three” and thereafter mislabels the remaining
     claims in the FAC. (See id. at 12–14.) The Court will refer to the claims by their correct numeric
28   designations herein.
                                                      5
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 6 of 16


 1          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

 2   factual allegations.” U.S. ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

 3   While Rule 8(a) does not require detailed factual allegations, “it demands more than an

 4   unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

 5   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

 6   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

 7   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 8   statements, do not suffice.”). Thus, ‘[c]onclusory allegations of law and unwarranted inferences

 9   are insufficient to defeat a motion to dismiss for failure to state a claim.” Adams v. Johnson, 355,

10   F.3d 1179, 1183 (9th Cir. 2004) (citations omitted). Moreover, it is inappropriate to assume the

11   plaintiff “can prove facts that it has not alleged or that the defendants have violated the . . . laws

12   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

13   Council of Carpenters, 459 U.S. 519, 526 (1983).

14          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

15   facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

16   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

17   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

18   680. While the plausibility requirement is not akin to a probability requirement, it demands more

19   than “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility

20   inquiry is “a context-specific task that requires the reviewing court to draw on its judicial
21   experience and common sense.” Id. at 679. Thus, only where a plaintiff fails to “nudge [his or

22   her] claims . . . across the line from conceivable to plausible[,]” is the complaint properly

23   dismissed. Id. at 680 (internal quotations omitted).

24          In ruling on a motion to dismiss, a court may only consider the complaint, any exhibits

25   thereto, and matters which may be judicially noticed pursuant to Federal Rule of Evidence 201.

26   See Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988); Isuzu Motors Ltd. v.
27   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1042 (C.D. Cal. 1998); see also Daniels-

28   ///
                                                         6
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 7 of 16


 1   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (the court need not accept as true

 2   allegations that contradict matters properly subject to judicial notice).

 3           If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to

 4   amend even if no request to amend the pleading was made, unless it determines that the pleading

 5   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,

 6   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995));

 7   see also Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

 8   denying leave to amend when amendment would be futile). Although a district court should

 9   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

10   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its

11   complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.

12   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

13           III.    ANALYSIS

14           County Defendants move to dismiss all claims asserted against them in the FAC (Claims

15   One through Seven) as follows: the FAC persistently and collectively treats the four individual

16   Defendants as one unified actor and constitutes a “shotgun pleading” by failing to specifically

17   state which facts support each claim; the FAC generically invokes the Fourteenth Amendment

18   regarding seizure-related deprivations; and the FAC the FAC fails to allege sufficient facts to

19   state claims with facial plausibility. (See ECF No. 5-1 at 9, 11–22.) County Defendants also

20   argue Cardinale and Parks are entitled to qualified immunity on the federal claims. (Id. at 22–25.)
21   CHP Defendants also seek dismissal of all claims on the basis that they cannot be liable for the

22   actions of other parties and that Plaintiff fails to allege sufficient, non-conclusory facts to state

23   any claim against Zaragoza or Bianchi. (ECF No. 9 at 2–3, 6–14.)

24           In opposition, Plaintiff argues he had a constitutional right to deny Defendants entry into

25   his home and verbally protest their conduct, and that being arrested for doing so violated his state

26   and federal rights.7 (ECF No. 11 at 2–3, 13–15.) In light of his clearly established right to
27
     7
            The Court notes — and Plaintiff concedes (see ECF No. 11 at 3 n.1) — the opposition
28   additionally provides additional facts that are not contained in the FAC. As such, they are not
                                                         7
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 8 of 16


 1   verbally protest, criticize, and challenge the officers’ conduct, Plaintiff argues qualified immunity

 2   is inappropriate. (Id. at 9–10.) Plaintiff further argues CHP Defendants were “integral

 3   participants” to the unlawful arrest and therefore remain liable for the actions of the other officers

 4   on scene. (Id. at 10–15.) With respect to his municipal liability claims, Plaintiff argues Park and

 5   Cardinale’s actions demonstrate a failure to train by County. (Id. at 15–16.) Finally, with respect

 6   to his remaining claims, Plaintiff argues he sufficiently pleaded a separate Fourteenth

 7   Amendment claim that “overlap[s]” with but does not duplicate his other claims, as well as an

 8   excessive force claim because he pleaded facts showing Defendants’ actions were objectively

 9   unreasonable. (Id. at 16–19.) Plaintiff concedes his assault claim fails and that it should have

10   been asserted as a battery claim. (Id. at 19.)

11            For the reasons discussed herein, the Court finds County Defendants’ shotgun pleading

12   argument is meritorious, thus warranting dismissal of the entire FAC pursuant to Rule 8. In light

13   of this finding, the Court need not reach the remainder of the parties’ arguments. Nonetheless,

14   the Court is also cognizant of the fact that some of the remaining arguments raised in Defendants’

15   motions are potentially dispositive of certain claims as a matter of law. Therefore, in the interests

16   of judicial efficiency, the Court exercises its discretion to additionally address such arguments on

17   the merits. To the extent Defendants’ arguments overlap, the Court will address both motions to

18   dismiss together.

19                   A.     “Shotgun” Pleading

20            Rule 8 requires “each averment of a pleading to be ‘simple, concise, and direct.’” See
21   McHenry v. Renne, 84 F.3d 1172, 1177–79 (9th Cir. 1996) (affirming dismissal of complaint that

22   was “argumentative, prolix, replete with redundancy, and largely irrelevant”). To comply with

23   Rule 8, a complaint should clearly and fully set forth “who is being sued, for what relief, and on

24   what theory, with enough detail to guide discovery.” Id. at 1178. Further, “each claim founded

25   on a separate transaction or occurrence . . . must be stated in a separate count.” Fed. R. Civ. P.

26   10(b).
27
     considered here, other than for purposes of granting leave to amend. See Schneider v. Cal. Dep’t
28   of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
                                                       8
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 9 of 16


 1          “Shotgun pleading occurs when one party pleads that multiple parties did an act, without

 2   identifying which party did what specifically; or when one party pleads multiple claims, and does

 3   not identify which specific facts are allocated to which claim.” See In re Mortgages Ltd., No.

 4   2:08-bk-07465-RJH, 2013 WL 1336830, at *12 (Bankr. D. Ariz. March 29, 2013); Magulta v.

 5   Samples, 256 F.3d 1282, 1284 (11th Cir. 2001); see also Harrell v. Hornbrook Cmty. Serv. Dist.,

 6   No. 2:14-cv-01595-KJM-GGH, 2015 WL 5329779, at *10 (E.D. Cal. Sept. 10, 2015). The

 7   instant FAC does both of these things and thus violates Rule 8, requiring that the complaint

 8   contain a “short and plain statement” of the entitlement to relief. Fed. R. Civ. P. 8. Plaintiff

 9   proffers a list of ambiguous — and at times, contradictory — factual allegations (see ECF No. 4

10   at 5–10), followed by a list of claims containing mere recitals of each claim’s elements in the

11   form of conclusory allegations (see id. at 10–15). Furthermore, the FAC incorporates by

12   reference the 47 paragraphs of factual allegations that precede the claims, and the paragraphs of

13   allegations in each preceding claim, without designating which facts underlie each claim. (Id.)

14   Consequently, Plaintiff fails to clearly identify who performed certain alleged acts and altogether

15   fails to identify which specific acts are allocated to which of his claims. Indeed, even if Plaintiff

16   seeks to assert an “integral participants” argument against certain Defendants (see ECF No. 11 at

17   11–12), he must nevertheless allege facts describing the conduct of each of those Defendants to

18   establish their individual liability based on more than “merely being present” during the alleged

19   constitutional violation. See Jones v. Williams, 297 F.3d 930, 936 (9th Cir. 2002). Plaintiff fails

20   to do this as well. Accordingly, the FAC runs afoul of Rule 8 and must be dismissed.
21          Nonetheless, amending the FAC to rectify this deficiency will facilitate the pleading

22   process. Therefore, the FAC is DISMISSED with leave to amend, consistent with the findings

23   discussed herein.

24                  B.      Substantive Due Process Violation (Claim Three)

25          In the interests of justice and judicial efficiency, the Court additionally addresses CHP

26   Defendants’ argument regarding Claim Three. CHP Defendants move to dismiss Claim Three,
27   without leave to amend, on the basis that Plaintiff improperly brings his claim as a Fourteenth

28   ///
                                                        9
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 10 of 16


 1   Amendment substantive due process claim rather than a Fourth Amendment claim. (ECF No. 9 at

 2   10–12.)

 3           The Fourteenth Amendment Due Process Clause prohibits states from depriving “any

 4   person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.

 5   “This provision imposes ‘procedural limitations on a State’s power to take away protected

 6   entitlements.’” Henneberry v. City of Newark, No. 13-cv-05238-MEJ, 2014 WL 4978576, at *12

 7   (N.D. Cal. Oct. 6, 2014) (quoting Dist. Attorney’s Off. for Third Jud. Dist. v. Osborne, 557 U.S.

 8   52, 67 (2009)). More specifically, “[i]t provides individuals with the right to both substantive and

 9   procedural due process.” Id. “However, ‘if a constitutional claim is covered by a specific

10   constitutional provision, such as the Fourth or Eighth Amendment, the claim must be analyzed

11   under the standard appropriate to that specific provision, not under the rubric of substantive due

12   process [under the Fourteenth Amendment].’” Id. (quoting Crown Point Dev., Inc. v. City of Sun

13   Valley, 506 F.3d 851, 853 (9th Cir. 2007)). Thus, the Ninth Circuit has held that “claims for

14   arrest without probable cause or for excessive force are more appropriately brought under the

15   Fourth Amendment.” Id. (citing Crown Point Dev., Inc., 506 F.3d at 853).

16           Here, Plaintiff’s substantive due process claim alleges a violation of his Fourteenth

17   Amendment rights on the grounds that law enforcement purportedly arrested Plaintiff without

18   probable cause and used excessive force during the arrest. (See ECF No. 11 at 17.) These

19   allegations “fall squarely within the ambit of the Fourth Amendment, and thus were improperly

20   brought as a substantive due process violation claim under the Fourteenth Amendment.
21   Henneberry, 2014 WL 4978576, at *12 (holding that Plaintiff’s Fourteenth Amendment violation

22   claims were improper as they were based on an arrest without probable cause and an officer’s use

23   of excessive force and thus should have been brought as a Fourth Amendment violation claim).

24   Accordingly, Plaintiff’s substantive due process claim is DISMISSED without leave to amend.

25                   C.      Municipal Liability (Claim Five)

26           In the interests of justice and judicial efficiency, the Court additionally addresses County
27   Defendants’ argument regarding Claim Five. County Defendants argue Plaintiff’s municipal

28   liability (Monell) claim fails because Plaintiff fails to allege any facts related to a policy or
                                                         10
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 11 of 16


 1   custom, and the allegations purportedly supporting the claim are “pure boilerplate.” (ECF No. 5-

 2   1 at 17–19.) The Court agrees.

 3          A municipal entity can be liable in a § 1983 case premised on either: (1) an official policy;

 4   (2) a “longstanding practice or custom which constitutes the standard operating procedure of the

 5   local government entity”; (3) the act of an “official whose acts fairly represent official policy such

 6   that the challenged action constituted official policy”; or (4) where “an official with final policy-

 7   making authority delegated that authority to, or ratified the decision of, a subordinate.” Price v.

 8   Sery, 513 F.3d 962, 966 (9th Cir. 2008) (quoting Ulrich v. City & Cnty. of S.F., 308 F.3d 968,

 9   984–85 (9th Cir. 2002)); see also Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (citing

10   Monell v. Dep’t of Soc. Services of City of N.Y., 436 U.S. 658, 691 (1978)).

11          Where a Monell claim is premised on a policy of omission, such as failure to train or

12   supervise, a plaintiff must show: (1) he possessed a constitutional right of which he was deprived;

13   (2) the municipality had a policy; (3) the policy amounts to deliberate indifference to the

14   plaintiff’s constitutional right; and (4) the policy was the moving force behind the constitutional

15   violation. Anderson v. Warner, 451 F.3d 1063, 1070 (9th Cir. 2006) (quoting Oviatt v. Pearce,

16   954 F.2d 1470, 1474 (9th Cir. 1992); City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

17          “The custom or policy must be a deliberate choice to follow a course of action . . . made

18   from various alternatives by the official or officials responsible for establishing final policy with

19   respect to the subject matter in question.” Castro v. Cnty. of L.A., 833 F.3d 1060, 1075 (9th Cir.

20   2016) (en banc) (internal citations and quotation marks omitted). It must be so “persistent and
21   widespread as to practically have the force of law.” Connick v. Thompson, 563 U.S. 51, 61

22   (2011). Put another way, the practice must have been going on for a sufficient amount of time,

23   such that the “frequency and consistency [of] the conduct has become a traditional method of

24   carrying out policy.” Trevino, 99 F.3d at 918; see also McDade v. West, 223 F.3d 1135, 1141

25   (9th Cir. 2000) (“A plaintiff cannot demonstrate the existence of a municipal policy or custom

26   based solely on a single occurrence of unconstitutional action by a non-policymaking
27   employee.”)). Deliberate indifference exists when a municipality “fail[s] to investigate and

28   discipline employees in the face of widespread constitutional violations.” Hunter v. Cnty. of
                                                        11
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 12 of 16


 1   Sacramento, 652 F.3d 1225, 1234 n.8 (9th Cir. 2011). Thus, to establish deliberate indifference,

 2   the plaintiff “must demonstrate a direct causal link between the municipal action and the

 3   deprivation of federal rights.” Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 404

 4   (1997).

 5             The Ninth Circuit specifically addressed the circumstances under which a Monell failure

 6   to train claim could be asserted:

 7                    The first is a deficient training program, intended to apply over time
                      to multiple employees. The continued adherence by policymakers to
 8                    an approach that they know or should know has failed to prevent
                      tortious conduct by employees may establish the conscious disregard
 9                    for the consequences of their action — the “deliberate indifference”
                      — necessary to trigger municipal liability. Further, the existence of
10                    a pattern of tortious conduct by inadequately trained employees may
                      tend to show that the lack of proper training, rather than a one-time
11                    negligent administration of the program or factors peculiar to the
                      officer involved in a particular incident, is the “moving force” behind
12                    the plaintiff’s injury.
13   Long v. Cnty. of Los Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006) (internal quotations and

14   citations omitted) (citing Bd. of Cnty. Comm’rs of Bryan Cnty., 520 U.S. at 407–08).

15             Finally, a Monell claim “may not simply recite the elements of a cause of action, but must

16   contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

17   party to defend itself effectively.” AE ex rel. Hernandez v. Cnty. of Tulare, 666 F.3d 631, 637

18   (9th Cir. 2012) (citing Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

19                    To survive a motion to dismiss, a plaintiff must do more than allege
                      that a Monell defendant “maintained or permitted an official policy,
20                    custom or practice of knowingly permitting the occurrence of the
                      type of wrongs” alleged elsewhere in the complaint . . . Facts
21                    regarding the specific nature of the alleged policy, custom, or
                      practice are required; merely stating the subject to which the policy
22                    relates (i.e. excessive force) is insufficient.
23   Cain v. City of Sacramento, No. 2:17-cv-00848-JAM-DB, 2017 WL 4410116, at *3 (E.D. Cal.

24   Oct. 4, 2017) (internal citation omitted).

25             In the instant case, County Defendants are correct that Plaintiff has alleged no facts that

26   establish a County custom, policy, or practice. Indeed, there are no allegations suggesting
27   Plaintiff’s case amounts to anything more than a “single occurrence of unconstitutional action by

28   a non-policymaking employee.” McDade, 223 F.3d at 1141; Trevino, 99 F.3d at 918. Finally, the
                                                         12
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 13 of 16


 1   only allegations in the FAC that reference any custom or policy are entirely conclusory. (See

 2   generally ECF No. 4.)

 3            In opposition, Plaintiff argues it is inferable, based on Park and Cardinale’s demonstrated

 4   “unawareness of a citizen’s constitutional right to challenge police [behavior]” (by arresting

 5   Plaintiff) that County failed to properly train its officers. (ECF No. 11 at 15–16.) However, this

 6   argument, raised for the first time in Plaintiff’s oppositional papers, is not supported in law.

 7   Schneider, 151 F.3d at 1197 n.1 (court may not take into account new facts asserted in opposition

 8   to motion to dismiss); see AE ex rel. Hernandez, 666 F.3d at 637 (holding that Monell claims

 9   must be supported by sufficient underlying factual allegations in accordance with pleading

10   standard set forth under Twombly, Iqbal, and their progeny). Accordingly, the Monell claim fails.

11            In light of Rule 8’s liberal pleading standard, however, Plaintiff will be permitted one

12   final opportunity to amend this claim. Accordingly, Claim Five is DISMISSED with leave to

13   amend.

14                   D.      Assault (Claim Six)

15            Claim Six alleges assault. (ECF No. 4 at 14.) Plaintiff does not oppose Defendants’

16   motions to dismiss this claim but rather concedes that his claim would be “better . . . plead[ed] as

17   a claim for battery,” and requests leave from the Court to “alter [his] allegations” accordingly.

18   (ECF No. 11 at 19.) Accordingly, Plaintiff’s assault claim is DISMISSED. The Court further

19   emphasizes that Plaintiff, as master of his complaint, should take care to properly label his claims.

20   Nonetheless, in light of Rule 8’s liberal pleading standard and the interests of judicial economy,
21   the Court will permit Plaintiff to amend the complaint to bring this claim as a battery claim and

22   cure the deficiencies previously identified.

23                   E.      Qualified Immunity

24            Finally, the Court acknowledges County Defendants have raised a qualified immunity

25   argument and briefly addresses it herein. See Saucier v. Katz, 533 U.S. 194, 200 (2001),

26   overruled in part on other grounds by Pearson v. Callahan, 555 U.S. 223, 236 (2009) (“Where
27   the defendant seeks qualified immunity, a ruling on that issue should be made early in the

28   proceedings. . . .”).
                                                        13
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 14 of 16


 1          A qualified immunity analysis requires determining: (1) whether facts alleged, taken in the

 2   light most favorable to the injured party, show the defendants’ conduct violated a constitutional

 3   right; and (2) whether the right was clearly established. Lacey v. Maricopa Cnty., 693 F.3d 896,

 4   915 (9th Cir. 2012) (en banc) (citing Saucier, 533 U.S. at 201). With respect to the second prong,

 5   a court considers whether the contours of the right were sufficiently clear at the time the action

 6   occurred such that a “reasonable official would understand that what he is doing violates that

 7   right.” Mendoza v. Block, 27 F.3d 1357, 1361 (9th Cir. 1994). In the absence of “a case directly

 8   on point,” the court may compare relevant “specific factors” to determine whether a reasonable

 9   officer would have known that the conduct in question was unlawful. Isayeva v. Sacramento

10   Sheriff’s Dep’t, 872 F.3d 938, 947 (9th Cir. 2017). Further, where an officer’s conduct “is so

11   patently violative of the constitutional right that reasonable officials would know without

12   guidance from the courts that the action was unconstitutional, closely analogous pre-existing case

13   law is not required to show that the law is clearly established.” Boyd v. Benton Cnty., 374 F.3d

14   773, 781 (9th Cir. 2004) (citations omitted).

15          In light of the aforementioned ruling under Rule 8 and this early stage in the pleadings, the

16   Court cannot determine whether the individual County Defendants are entitled to qualified

17   immunity at this time. The Motion to Dismiss based on qualified immunity (ECF No. 5) is

18   therefore DENIED as premature.

19          Nonetheless, the Court expresses some concern as to County Defendants’ argument that

20   there was no clearly established law prohibiting officers from “handcuffing and moving away
21   from the door a home occupant witness who voluntarily speaks with the officer and states an

22   intent to prevent the officer from attempting to question a felony suspect confirmed to be inside”

23   (see ECF No. 5-1 at 24 (emphasis in original)), as this appears to mischaracterize Plaintiff’s

24   allegations and create facts not alleged. For example, no facts support the existence of a “felony

25   suspect” where the FAC is silent as to whether Jane suffered any injuries during the altercation.

26   (See ECF No. 4 at 5 (FAC only asserts John’s face was scratched)); Kaur v. City of Lodi, 263 F.
27   Supp. 3d 947, 966 (E.D. Cal. 2017) (“[U]nder California law, the distinction between felony and

28   misdemeanor domestic violence is whether the victim has suffered a physical injury.”).
                                                       14
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 15 of 16


 1   Similarly, the allegations in the FAC do not support a reasonable inference that the purported

 2   suspect was “confirmed to be inside” at the time Plaintiff was arrested. To the contrary, the call

 3   Defendants were responding to was three hours stale and uncorroborated, and the caller had

 4   already left the premises by the time the officers arrived.

 5          Nor do Illinois v. Lidster or Arias v. Amador, cases relied upon by Defendants (see ECF

 6   No. 5-1 at 24; ECF No. 13 at 4), appear comparable to the instant facts. In short, those cases

 7   relate to arresting or detaining persons in public places, where a confirmed violation of the law

 8   had occurred. See Lidster, 540 U.S. 419 (2004) (permitting sobriety checkpoints on public

 9   highway following the hit-and-run death of a bicyclist by a drunk driver); Arias, 61 F. Supp. 3d

10   972 (E.D. Cal. 2014) (upholding § 148(a)(1) arrest for impeding an investigation where, after

11   participating in altercations in a public supermarket, the plaintiff refused to obey orders to be

12   silent and directed profanity at officers as well as store patrons when the officers attempted to

13   interview other witnesses in the store). Here, by contrast, Plaintiff was not the suspect of a crime

14   but was arrested in his own driveway for refusing to consent to a warrantless search of his home

15   and verbally challenging the officers’ attempts to enter the home despite the lack of indicia of

16   exigent circumstances. Thus, the factual circumstances currently alleged are more akin to the

17   case law cited by Plaintiff and suggestive that a clearly established right was violated. See

18   Mackinney v. Nielsen, 69 F.3d 1002, 1005–07 (9th Cir. 1995) (mere verbal exchange in which

19   appellant initially refused to comply with officers’ orders to desist a lawful activity did not

20   support finding of probable cause to arrest appellant under § 148); City of Houston v. Hill, 482
21   U.S. 451, 453–54, 461 (1987) (arrest of appellee for yelling at police, even though he admittedly

22   intended to interrupt their investigation of his friend’s ongoing traffic violation, was unwarranted

23   because “the First Amendment protects a significant amount of verbal criticism and challenge

24   directed at police officers”); see also Hopkins v. Bonvicino, 573 F.3d 752, 763 (9th Cir. 2009) (it

25   is clearly established that “a police officer may not enter a home to investigate a medical

26   emergency or other immediate risk to life or limb unless he has ‘reasonable grounds’ to believe
27   an emergency is at hand and that his immediate attention is required.”); Kaur, 263 F. Supp. 3d at

28   966 (denying qualified immunity based on Ninth Circuit’s finding that use of force during
                                                        15
     Case 2:20-cv-00253-TLN-KJN Document 15 Filed 09/10/21 Page 16 of 16


 1   response to domestic dispute call was not reasonable where “reported domestic dispute was not

 2   ongoing and the alleged victim was not in immediate danger”); United States v. Struckman, 603

 3   F.3d 731, 743 (9th Cir. 2010) (reasonable suspicion based on third party report alone “cannot

 4   excuse a warrantless arrest inside a private home or its curtilage.”).

 5          IV.     CONCLUSION

 6          For the reasons set forth above, CHP Defendants’ Motion to Dismiss (ECF No. 9) is

 7   hereby GRANTED and County Defendants’ Motion to Dismiss (ECF No. 5) is hereby

 8   GRANTED in part and DENIED in part as follows:

 9          1. Claims One (false arrest), Two (excessive force), Four (violation of freedom of

10   speech), Five (municipal liability), Six (assault), and Seven (violation of Cal. Civ. Code § 52.1)

11   are DISMISSED with leave to amend;

12          2. Claim Three (substantive due process under the Fourteenth Amendment) is

13   DISMISSED without leave to amend; and

14          3. County Defendants’ Motion to Dismiss Claims One through Four based on qualified

15   immunity is DENIED without prejudice.

16          Plaintiff may file an amended complaint not later than 30 days from the date of electronic

17   filing of this Order. Defendants’ responsive pleading is due not later than 21 days after Plaintiff

18   files an amended complaint.

19          IT IS SO ORDERED.

20   Date: September 9, 2021
21

22

23
                                          Troy L. Nunley
24                                        United States District Judge
25

26
27

28
                                                        16
